Citation Nr: 0618893	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity disorder, claimed as secondary to the service-
connected thoracolumbar strain with degenerative joint 
disease and radicular symptoms.  

2.  Entitlement to service connection for a left lower 
extremity disorder, claimed as secondary to the service-
connected thoracolumbar strain with degenerative joint 
disease and radicular symptoms.  

3.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected major depression.  

4.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected thoracolumbar strain with degenerative 
joint disease and radicular symptoms for the period prior to 
September 23, 2002, and an evaluation in excess of 60 percent 
beginning on September 23, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
June and October of 2001.  

The veteran's appeal initially included a claim for a total 
evaluation based upon individual unemployability due to 
service-connected disability (TDIU), but this claim was 
subsequently granted in a November 2004 rating decision.  

The issue of an evaluation in excess of 40 percent for the 
service-connected thoracolumbar strain with degenerative 
joint disease for the period prior to September 23, 2002, and 
an evaluation in excess of 60 percent beginning on September 
23, 2002, is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is shown as likely as not to have 
radiculopathy of the right lower extremity due to his 
service-connected low back disability.  

2.  The veteran currently is shown as likely as not to have 
radiculopathy of the left lower extremity due to his service-
connected low back disability.  

3.  The service-connected major depression currently is shown 
to be productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right lower extremity radiculopathy 
is proximately due to or the result of the service-connected 
low back disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 4.71a (Diagnostic Code 
5243) (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by left lower extremity radiculopathy 
is proximately due to or the result of the service-connected 
low back disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 4.71a (Diagnostic Code 
5243) (2005).  

3.  The criteria for the assignment of a 70 percent initial 
evaluation for the service-connected major depression have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 9434 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow,  no further assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  


II.  Service connection for right and left lower extremity 
disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board is also aware that, under the revised criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5243, separate evaluations 
may be assigned for associated objective neurological 
abnormalities in cases of service-connected intervertebral 
disc syndrome.  

In this case, as noted, the veteran's service-connected low 
back disability has already been characterized by the RO as 
encompassing radiculopathy symptoms.  Numerous VA and private 
treatment records indicate that the veteran has chronic 
radicular symptoms of both lower extremities and that such 
symptomatology is directly attributable to the service-
connected low back disability.  

Specifically, a private electrodiagnostic report from 
November 1995 indicates that there exists electrical evidence 
of chronic bilateral L4-L5 and S1 lumbar radiculopathy.  

A November 1998 VA spine examination report contains a 
diagnosis of chronic recurrent lumbosacral strain, with 
marked decreased range of motion and pain radiating into the 
extremities.  

In July 1999, Theodore Burden, M.D., noted that the veteran's 
lower extremity pain had its origin in nerve root initiation, 
as demonstrated by abnormal EMG and NCV studies.  

A September 2000 report from Meeta D. Peer, M.D., contains a 
diagnosis of chronic lumbar radiculopathy, noted to be 
related to the veteran's "old back injury from 1974."  

Hence, the Board finds that the veteran is shown as likely as 
not to have right and left lower extremity radiculopathy due 
to the service-connected low back disability.  


III.  Higher initial evaluation for service-connected major 
depression

At present, the RO has evaluated the service-connected major 
depression at the 50 percent rate under 38 C.F.R. § 4.130, 
Diagnostic Code 9434, effective from June 8, 1998.  

Under Diagnostic Code 9434, a 50 percent disability 
evaluation encompasses major depression manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for major 
depression manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for major 
depression which is productive of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The Board has reviewed the evidence of record and finds that 
the current 50 percent evaluation does not adequately 
contemplate the veteran's current major depression symptoms.  

This is particularly evident from the veteran's January 2001 
VA psychiatric examination report.  During this examination, 
he described social isolation, an inability to sleep without 
medication, extreme bouts of irritability, and some passing 
suicidal thoughts without plan or intention.  

The examiner rendered a Global Assessment of Functioning 
(GAF) score of 40 that was "indicative of fairly severe 
levels of symptoms" and noted that the veteran was 
"suffering from a high degree of depressive symptoms 
secondary to his military-related injury."  The prognosis 
was noted to be guarded.  

Additionally, the Board observes that an earlier VA treatment 
record, from February 2000, indicates that the veteran was 
"[p]reoccupied with having a car accident" and had a GAF 
score of 38.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), GAF scores between 31 and 40 represent either some 
impairment in realty testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  An inability to work 
is listed as a possible secondary effect in such 
circumstances.  

Given the documented level of social and industrial 
impairment, the Board finds that the service-connected 
disability picture more nearly approximates the criteria for 
an initial rating of 70 percent for the service-connected 
major depression.  However, the Board finds that the service-
connected major depression is not shown to be productive 
symptoms reflective of total social and industrial 
inadaptability.  



ORDER

Service connection for right lower extremity radiculopathy as 
secondary to the service-connected thoracolumbar strain with 
degenerative joint disease is granted.  

Service connection for left lower extremity radiculopathy as 
secondary to the service-connected thoracolumbar strain with 
degenerative joint disease is granted.  

An initial evaluation of 70 percent, but not higher for the 
service-connected major depression is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



REMAND

During his May 2006 hearing, the veteran described treatment 
for his low back disorder at the VA Medical Center (VAMC), as 
well as from several other private doctors.  The records of 
such treatment should also be obtained and added to the 
claims file   

A VA examination also should be performed to evaluate the 
severity of the service-connected low back disability.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the VAMC and 
request all records of treatment of the 
veteran dated since October 2000.  Any 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

2.  After securing the necessary releases 
and address information from the veteran, 
all records of private medical treatment, 
which are not currently associated with 
the  claims file should be requested.  
Any records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination to determine the current 
extent of his service-connected low back 
disability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  After completion of the above 
development, the claim for an increased 
evaluation for the service-connected 
thoracolumbar strain with degenerative 
joint disease should be readjudicated.  
If the determination of either claim 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


